UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MICHAEL R. FANNING,

    Plaintiff,
                                                        Civil Action No. 12-1319 (CKK)
        v.

 ANGUS CORPORATION,

    Defendant.


                                MEMORANDUM OPINION
                                    (April 16, 2013)

       Plaintiff Michael R. Fanning, the Chief Executive Officer of the Central Pension Fund of

the International Union of Operating Engineers and Participating Employers, filed suit against

Defendant The Angus Corporation, alleging the Defendant failed to pay contributions owed to

the Central Pension Fund. Presently before the Court is the Plaintiff’s [8] Motion for Entry of

Judgment by Default. Upon consideration of the pleadings, the relevant legal authorities, and the

record as a whole, the Court finds the Plaintiff is entitled to a monetary award for unpaid

contributions, liquidated damages, interest, reasonable attorney’s fees, and costs. Accordingly,

the Plaintiff’s [8] Motion for Entry of Judgment by Default is GRANTED.

                                     I. BACKGROUND

       The Plaintiff filed suit on August 8, 2012, asserting the Defendant is bound by the

Savannah River Nuclear Solutions Site Support Alliance Agreement (“the Labor Agreement”) to

pay certain sums of money for hours of work performed by the Defendant’s employees under the

Labor Agreement. Compl., ECF No. [1], ¶¶ 6-7; Ex. B to Fanning Decl., ECF No. [8-3] (Ltr. of

Assent to the Labor Agreement). Pursuant to the Labor Agreement, employers are obligated to
make contributions to the Central Pension Fund for every hour worked by an employee

performing work under the Labor Agreement. Fanning Decl. ¶ 9. The Defendant submitted a

report reflecting the number of hours its employees work under the Labor Agreement in March

2011, indicating the Defendant owed contributions totaling $2,459.60 to the Central Pension

Fund for that month. Ex. C to Fanning Decl. Although the contributions were due by no later

than May 1, 2011, see Ex. E to Fanning Decl., the Defendant has yet to pay the amount due for

March 2011, Fanning Decl. ¶ 9. Accordingly, the Plaintiff seeks: (1) a monetary award for the

unpaid contributions; (2) liquidated damages; (3) interest on the unpaid contributions; and (4)

reasonable attorney’s fees and costs. Compl. at 4-5.

                                    II. LEGAL STANDARD

       Federal Rule of Civil Procedure 55(a) provides that the Clerk of the Court must enter a

party’s request for a default “[w]hen a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). After a default has been entered by the Clerk, a party may

move the court for a default judgment. Fed. R. Civ. P. 55(b)(2). “The determination of whether

default judgment is appropriate is committed to the discretion of the trial court.” Int'l Painters &

Allied Trades Indus. Pension Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C.

2008) (citing Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)).

       Where, as here, there is a complete “absence of any request to set aside the default or

suggestion by the defendant that it has a meritorious defense, it is clear that the standard for

default judgment has been satisfied.” Auxier Drywall, 531 F. Supp. 2d at 57 (citation omitted).

The Clerk of the Court entered a default as to the Defendant on September 12, 2012, therefore

the factual allegations in the Complaint are taken as true. Int'l Painters & Allied Trades Indus.

                                                 2
Pension Fund v. R.W. Amrine Drywall Co., Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002). The

Court finds that Plaintiff’s Complaint sufficiently alleges facts to support their claims. The

Plaintiff is thus entitled to default judgment as to Defendant’s liability for its failure to make

contributions owed to the Central Pension Fund for work performed by its employees in March

2011.

        While the entry of default establishes the Defendant’s liability, the Court is required to

make an independent determination of the amount of damages to be awarded, unless the amount

of damages is certain.      Int'l Painters & Allied Trades Indus. Pension Fund v. Davanc

Contracting, Inc., 808 F. Supp. 2d 89, 94 (D.D.C. 2011). In instances where the amount of

damages is not certain, the court may hold a hearing, but is not required to do so as long as there

is a basis for determining damages for purposes of the default judgment. Flynn v. Extreme

Granite, Inc., 671 F. Supp. 2d 157, 160 (D.D.C. 2009). In making an independent determination,

“the court may rely on detailed affidavits or documentary evidence.” Breaking the Chain

Found., Inc. v. Capitol Educ. Supp., Inc., 589 F. Supp. 2d 25, 28 (D.D.C. 2008) (quoting Adkins

v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001)).

                                       III. DISCUSSION

        The Plaintiff, as a designated fiduciary of the Central Pension Fund, filed suit to enforce

the Defendant’s obligations to the fund, as provided by the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(a)(3), (g). In support of his motion for

default judgment, the Plaintiff submitted declarations from Michael Fanning and attorney R.

Richard Hopp, as well as a number of documents concerning the Labor Agreement, the

Declaration of Trust, and the contributions owed by the Defendant. In light of these exhibits and

the factual allegations in the Complaint, the Court finds the Plaintiff is entitled to a judgment in

                                                 3
the amount of $2,459.60 in unpaid contributions to the Central Pension Fund. Pursuant to the

relevant ERISA provisions and the Declaration of Trust, the Plaintiff is further entitled to

liquidated damages, interest on the unpaid contributions, reasonable attorney’s fees, and costs.

       A.      Unpaid Contributions for March 2011

       Initially, the Plaintiff seeks a monetary award in the amount of $2,459.60, the total

unpaid contributions owed by the Defendant to the Central Pension Fund for the month of March

2011. The Defendant signed a Letter of Assent to the Labor Agreement, indicating it agreed to

comply with the Labor Agreement for work performed between December 1, 2010, and

November 30, 2011. Ex. B to Fanning Decl. The Defendant submitted a Remittance Form to

the Central Pension Fund indicating its employees performed 473 hours of work under the Labor

Agreement between March 1 and March 31, 2011. Ex. C to Fanning Decl. At the contribution

rate of $5.20 per hour worked, the Defendant indicated it owes the Central Pension Fund

$2,459.60. Id. In correspondence with the Central Pension Fund before this suit was initiated,

the Defendant admitted that it owed $2459.60 in unpaid contributions. Ex. D to Fanning Decl.

(7/13/12 Ltr. J. Pressley to M. Crabtree). Based on this evidence, the Court is satisfied that

Plaintiff has met his burden of establishing Defendant’s liability under the Labor Agreement for

contributions in the amount of $2,459.60.

       B.      Liquidated Damages

       The Declaration of Trust provides that if the Central Pension Fund determines an

employer has failed to make required contributions, the fund may obtain liquidated damages in

an amount “up to twenty percent (20%) of the amount found to be delinquent.” Ex. A to Fanning

Decl. (Decl. of Trust § 4.5(b)); accord 29 U.S.C. § 1132(g)(2)(B) (authorizing the recovery of

liquidated damages in actions brought by a plan fiduciary to enforce an employer’s obligation to

                                                4
make contributions to certain retirement plans). In this case, the Plaintiff seeks only liquidated

damages in the amount of 15% of the unpaid contributions. The Declaration of Trust and

relevant statutory provision establish the Plaintiff is entitled to liquidated damages as requested.

Therefore, the Court shall award Plaintiff liquidated damages in the amount of $368.94.

       C.      Interest

       The Plaintiff also seeks interest on the unpaid contributions up to the date of judgment.

The Court calculates the award of interest “by using the rate provided under the plan, or, if none,

the prescribed under [26 U.S.C. § 6621].” 26 U.S.C. § 1132(g)(2). The Declaration of Trust

indicates that interest should be calculated at the rate of 9% simple interest, or $0.61 per day.

Ex. A to Fanning Decl. (Decl. of Trust § 4.5(c)); Ex. E to Fanning Decl. (interest calculation

worksheet). Thus, the Court shall award interest on the unpaid contributions to the Plaintiff

through April 15, 2013, for a total of $436.76.

       D.      Attorney’s Fees & Costs

       Finally, the Plaintiff requests attorney’s fees in the amount of $696, and costs totaling

$525. The Plaintiff is entitled to “reasonable attorney’s fees and costs of the action.” 29 U.S.C.

§ 1132(g)(2)(D); Decl. of Trust § 4.5(d) (authorizing imposition of costs and attorney’s fees).

The Plaintiff’s attorney, R. Richard Hopp, submitted a declaration indicating he spent a total of

2.9 hours researching and drafting the complaint, communicating the Central Pension Fund

regarding the case, and researching and drafting the present motion. Ex. A to Hopp. Decl. The

hourly rate sought by the Plaintiff, just $240 per hour, is well below the Laffey matrix rate for

attorney with over twenty years of experience. The Court finds both the number of hours and

rate charged by the Plaintiff’s attorney are reasonable. Accordingly, the Court shall award the

Plaintiff reasonable attorney’s fees and costs in the amount of $1221.

                                                  5
                                     IV. CONCLUSION

       For the foregoing reasons, the Plaintiff’s [8] Motion for Entry of Judgment by Default is

GRANTED. The Plaintiff is entitled to a default judgment including unpaid contributions owed

by the Defendant ($2,459.60), liquidated damages ($368.94), interest on the unpaid contributions

($436.76), and attorney’s fees and costs ($1221), totaling $4,486.30. An appropriate Order

accompanies this Memorandum Opinion.



                                                       /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   UNITED STATES DISTRICT JUDGE




                                               6